DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020, 05/05/2020 and 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 32-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I (Fig. 6 & claims 32-35), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2021.
Claims 1-31 are pending for examination.
Claim Objections
Claim 11 is objected to because of the following informalities:  “the continuum of positions”.  It is suggested to amend the limitation to “the continuum of potential positions”.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  “The system according to claim 4…”.  Appropriate correction is required.  For examination purpose, claim 29 is considered as dependent from claim 19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations "the first worn state" and “the second worn state”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, claim 9 is considered as dependent on claim 8.
Claim 11 recites the limitation "wherein determining the wear state".  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the two or more positions”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-7, 10-11, 14-22, 25-26 and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engler (EP 0509137 A1).
Regarding claim 1, Engler discloses a method for determining an operational state of a fifth wheel (e.g. [0019], the method comprising: 
sensing, with at least one sensor (e.g. Fig. 15: 570’), magnetic flux caused by a magnet (e.g. Fig. 15: 572’) on a movable component (e.g. Fig. 15: 428, 454)  movable to lock the fifth wheel to a kingpin of a towed vehicle (e.g. [0026] & movable component 428, 454 in Fig. 15 correspond to components of a locking assembly as shown in Fig. 1); 
determining an end position of the movable component based on the magnetic flux (e.g. [0075]); 
comparing the end position of the movable component to a threshold position (e.g. Fig. 15 & [0075]: determine whether the magnet 572’ on the left move past sensor 570’ when element 454 moves in the direction of the arrow P’); and 
determining an operational state of the fifth wheel based on the comparison of the end position of the movable component to the threshold position (e.g. [0019-0021 & 0075]: determine lock/unlock and/or wear state of the fifth wheel within the maximum permissible wear based on the position of the magnets 572’ relative to the position of the sensor 570’).  
Regarding claim 17, Engler discloses a fifth wheel system (e.g. Figs. 1 & 15) comprising: 
a fifth wheel configured to couple to a kingpin of a towed trailer (e.g. Fig. 1 & [0026]), the fifth wheel has a movable component movable to lock the fifth wheel to the kingpin (e.g. [0026-0039]); 

a sensor in operative association with the fifth wheel and configured to sense magnetic flux caused by the magnet and generate data corresponding to the magnetic flux as the movable component moves to lock the fifth wheel to the kingpin (e.g. Fig. 15: 570’ & [0075]); 
a controller configured to receive the data and process the data to determine an end position of the movable component as the movable component moves (e.g. [0022]), wherein the controller is further configured to compare the end position of the movable component to a threshold position to thereby determine operational state of the fifth wheel (e.g. [0075]); and 
an indicator that indicates the operational state of the fifth wheel (e.g. [0020, 0022]).  
Regarding claim 2, Engler discloses indicating the operational state of the fifth wheel with an indicator (e.g. [0020, 0022]).  
Regarding claims 3 and 18, Engler discloses the operational state is at least one of a worn state, a locked state, or an unlocked state (e.g. [0019-0021]).  
Regarding claims 4 and 19, Engler discloses the end position is on a continuum of potential positions along which the magnet may move as the moveable component moves to lock the fifth wheel to the kingpin (e.g. Figs 1 & 15 & [0075]: the different movable position are shown in Fig. 15 when the movable elements 454 moves in the direction of the arrows P & P’, and the start and end positions of the movable elements are restricted by the physical length of the elements).  
Regarding claims 5 and 20, Engler discloses the threshold position is on the continuum of potential positions and corresponds to a worn state of the fifth wheel in which at least one component of the fifth wheel is worn (e.g. [0075]: the threshold position correspond to position of the sensor 570’).  

Regarding claims 7 and 22, Engler discloses the worn state corresponds to remaining life expectancy of the at least one component of the fifth wheel (e.g. [0072]: the worn state indicates exceeding the permissible wear, and the component needs to be replaced; thus, the state corresponds to the remaining life expectancy of the component).  
Regarding claim 10, Engler discloses determining a position vector that corresponds to movement of the magnet as the movable component moves to lock the fifth wheel to the kingpin (e.g. [0075]: the movement of the magnet is detected by the changes of the magnetic flux created when the magnets 572’ pass by the sensor 570’; thus, position vector is inherently determined so that the sensor could “detects a movement of the force application member 454 in the direction of the arrows P or P’).
Regarding claim 25, Engler discloses the controller is further configured to determine a position vector (e.g. [0075]: the movement of the magnet is detected by the changes of the magnetic flux created when the magnets 572’ pass by the sensor 570’; thus, position vector is inherently determined so that the sensor could “detects a movement of the force application member 454 in the direction of the arrows P or P’) that comprises the two or more positions as the moveable component moves to lock the fifth wheel to the kingpin (e.g. [0075]: the two positions correspond to the two different magnet positions pass by the sensor 570’).
Regarding claims 11 and 26, Engler discloses the threshold position includes two or more positions on the continuum of positions and wherein determining the wear state includes comparing the position vector (e.g. [0075]: the movement of the magnet is detected by the changes of the magnetic flux created when the magnets 572’ pass by the sensor 570’; thus, 
Regarding claims 14 and 29, Engler discloses the threshold position is on the continuum of positions and corresponds to a locked state of the fifth wheel in which the fifth wheel is locked onto the kingpin (e.g. Fig. 15 & [0075]).  
Regarding claims 15 and 30, Engler discloses indicating, with an indicator, if the fifth wheel is in the locked state or an unlocked state (e.g. [0020, 0022, 0075-0076]).  
Regarding claims 16 and 31, Engler discloses the threshold position includes two or more positions on the continuum of positions such that the threshold position is a position vector that corresponds to movement of the magnet as the movable component moves to the locked state of the fifth wheel and wherein the end position includes two or more positions (e.g. [0075]: in order to determine the state of the fifth wheel, the system compares the position of the magnets with the position of the sensor in different direction so as to determine the wear state or the lock state; thus, the two end positions corresponds to positions of the two magnets, and the two threshold positions correspond to relative position of one of the magnets and the sensor in two different direction).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engler (EP 0509137 A1).
Regarding claims 8 and 23, Engler discloses the worn state is a first worn state (see rejection of claims 5 and 22 above).
Engler fails to disclose comparing the end position to a second threshold position; and wherein the second threshold position corresponds to a second worn state of the fifth wheel in which the at least one component of the fifth wheel is worn; and wherein the second worn state corresponds to remaining life expectancy of the at least one component of the fifth wheel that is less than that of the first worn state. 
Antanaitis teaches determining two different warning states correspond to two different thresholds according to life expectancy of a monitored object (e.g. [0080]).
Although Antanaitis does not disclose an invention related to fifth wheel, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Engler with the teachings of Antanaitis to determine two different worn states according to two different thresholds in the invention of Engler, such that an inspection warning and a replacement warning could be provided to a user.
.  
Claims 12-13 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engler (EP 0509137 A1) in view of Schutt et al. (US 2006/0186636 A1).
Regarding claims 12 and 27, Engler discloses the end position is determined based on data from a magnetic sensor (e.g. [0075]), but if fails to disclose the end position is determined based on data from at least two sensors.  However, Schutt teaches the end position is determined based on data from at least two sensors (e.g. [0044]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Engler with the teachings of Schutt, since using one sensor or two would have been an obvious matter of design choice and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 13 and 28, Engler and Schutt in combination discloses a magnetic Hall Effect sensor (Engler: [0075] & Schutt: [0044]), but it fails to disclose the at least one sensor is a 3D Hall Effect sensor.  
However, the examiner is taking Official notice that using Hall Effect sensor or 3D Hall Effect sensor would have been an obvious matter of design choice since 3D Hall Effect sensor is merely an advance version of a conventional Hall Effect sensor. It is merely simple substitutions of one known element with another according to KSR.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688